DETAILED ACTION

Claims 1-7 are pending.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice on Prior Art Rejections

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and...103 (or as subject to pre-AFA 35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not he considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Priority

Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119(a)-(d). 






Information Disclosure Statement

The information disclosure statements provided complies with the provisions of MPEP § 609.  It has been placed in the application file, and the information referred to therein has been considered as to the merits.  A signed copy of the form is attached.

Specification

The abstract of the disclosure is objected to because of the word “disclosure”.  Correction is required.  See MPEP § 608.01(b).

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-7 are provisionally rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over claims 1-12 of 14/644,468.  Although the conflicting claims are not identical, they are not patentably distinct from each other because removing inherent and/or unnecessary limitations/step or adding an element and its function would be within the level of one of ordinary skill in the art.  It is well settled that the adding or deleting an element and its function in the present Application such as “robot” and its function are an obvious expedient if the remaining elements perform the same function as before.  In re Karlson, 136 USPQ 184 (CCPA 1963).  Also note Ex parte Rainu, 168 USPQ 375 (Bd. App. 1969).  Omission of a reference element or step whose function is not needed would be obvious to one of ordinary skill in the art.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.
Hence, it is obvious that the claimed combination or the more narrow claims of the patent would encompass the broader claimed combination of the claims of the instant application.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See PTO L-892.
US-20210162601 is directed to “A supplementary metrology position coordinates determination (SMPD) system is used with a robot. “Robot accuracy” (e.g., for controlling and sensing an 
US-20200338757 is directed to “A horizontal articulated robot comprising: a base; a first arm configured to turn around a turning axis that passes through the base; a second arm provided in the first arm and configured to slide with respect to the first arm to extend and contract; and a driving source configured to generate a driving force for causing the second arm to slide with respect to the first arm, wherein when the second arm contracted, the second arm overlaps the base in a plan view from an axial direction of the turning axis”;
US-20190329423 is directed to “A robot system includes: a robot having a robot arm; a robot controller configured to move the robot arm based on a motion program stored in a memory; a display screen; and a display controller configured to generate and display a constant velocity area of a control point path for the robot arm. The motion program instructs the robot controller to move a control point on the robot arm along the control point path. The display controller being configured to display the constant velocity area by generating a path display image depicting the control point path, displaying the path display image on a display screen, and superimposing a constant velocity area on the path display image.”;
US-20190129374 is directed to “A control device comprising a processor that is configured to execute computer-executable instructions so as to control an arm included in a robot, wherein the processor is configured to perform work on a target using a tool that performs work on the target and a distance meter that measures a measurement value according to a relative distance between a first position of the target and the tool, wherein the first position includes a portion overlapping with the tool when viewed from a direction toward the target from the tool.”;
US-20180161991 is directed to “A robot comprising: two members that relatively rotate around a rotary shaft, wherein 
US-20180129184 is directed to “A control device includes a processor that is configured to execute computer-executable instructions so as to control a robot that includes a robot arm including a force detector, wherein the processor is configured to reset the force detector after moving the robot arm at a first speed, and subsequently moves the robot arm at a second speed faster than the first speed and performs force control based on an output from the force detection unit.”;
US-20180056506 is directed to “A robot comprising:an arm that includes an arm main body and a motor and rotates about a rotation axis; andan amplifier unit that is provided in the arm and includes an amplifier substrate which drives the motor,wherein, when a longitudinal direction of the arm as seen from an axial direction that is parallel to the rotation axis is a first direction and a direction orthogonal to the first direction is a second direction, the shortest distance in the second direction between an outer edge of the arm and the motor is smaller than the thickness of the amplifier unit.”;
US-20170120458 is directed to “A robot comprising a robot arm having: a first member including at least one arm and rotatably provided on a base; a second member including at least 
US-20100050806 is directed to “A horizontal articulated robot includes a base, a first arm provided rotatably around a first rotation axis on the base, a second arm provided rotatably around a second rotation axis on the first arm, the second rotation axis being parallel to the first rotation axis, and a main shaft provided in the second arm to be extended in a 
Gulzar et al., is directed to “Kinematic modeling and simulation of an economical SCARA manipulator by Pro-E and verification using MATLAB/Simulink”;
Fujioka et al., is directed to “Proposal of tendon-driven elastic telescopic arm and initial bending experiment”;
Liang et al., is directed to “Accuracy analysis of SCARA industrial robot based on screw theory”;
Wallet et al., is directed to “Reactive agent based planning for an avatar”.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MCDIEUNEL MARC whose telephone number is (571)272-6964.  The examiner can normally be reached on Work 9:00 AM to 7:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY BURKE can be reached on (571) 270-3844.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



    PNG
    media_image1.png
    150
    150
    media_image1.png
    Greyscale
			






/McDieunel Marc/
Primary Examiner, Art Unit 3664B